Per Curiam :
On the former appeal from an order denying a motion to punish this judgment debtor for contempt, this court reversed such order, and in the opinion it was stated that the motion was granted. (9 App. Div. 490.) The order of the court sending back the matter to the Special Term adopted this course for the purpose of carrying into effect the decision, namely, to grant the motion to punish the defendant for contempt, and not to deny such motion. The order that was entered at Special Term denying the apElication must have been from a misappreension on the part of the learned court as to the effect of our decision. The question presented below was the same that was before us on the former appeal: and the court below should have granted the motion, adjudged the defendant debtor in contempt, and imposed a fine sufficient to compensate the plaintiff for the injury sustained through the violation by the judgment debtor of the injunction order. The order appealed from is, therefore, reversed, with ten dollars-costs and disbursements, and the motion to punish the judgment debtor for contempt is-granted, with ten dollars costs, the amount of the fine to be imposed to be fixed upon, the settlement of the order'. Present—van Brunt, P. J., Barrett, Rumsey, O’Brien and Ingraham, JJ.